DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Preliminary Amendment filed January 19, 2021 has been entered and considered with the Office Action below.

Drawings
The drawings were received on January 19, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frosell (US 2015/0240619).

Regarding claim 1:  Frosell discloses a method for monitoring an internal operational state of a wellhead equipment 110 and downhole activity Abstract, [0022], the method comprising the steps of:
(a) in response to a vibration of the wellhead equipment caused by a change in the internal operational state of the wellhead equipment or a downhole event [0007], [0022], generating an electronic sensor signal with a vibration sensor 122a-f – [0024]-[0029] of a sensor device 122/128 on the wellhead equipment, the sensor device comprising more than one vibration sensor 122a-f;
(b) generating a sensor datum based on the generated electronic sensor signal [0033], [0034]; and
(c) transmitting an electronic data signal 130 for the generated sensor datum via a communications network to a user device [0031].

Regarding claim 2:  Wherein the step of transmitting the electronic data signal is performed in real time relative to the step of generating the sensor datum [0032].

Regarding claim 3:  Wherein:
(a) the sensor device further comprises a sensor memory 208 – [0031]; 
(b) the method further comprises storing the generated sensor datum in the sensor memory [0032]; and 
(c) the electronic data signal is generated based on the sensor datum stored in the sensor memory [0032].

Regarding claim 4:  Wherein:
(a) the method further comprises receiving a query from the user device via the communications network [0034]; and
(b) the step of transmitting the electronic data signal is responsive to receiving the query [0034].

Regarding claim 5:  The method further comprising generating a report on a user output device 132 of the user device, the report comprising an audible or a visible representation of the transmitted sensor data [0035], [0054].

Regarding claim 6:  The method further comprising mounting the sensor device on the wellhead equipment fig 1, [0027].

Regarding claim 7:  The method further comprising using the generated sensor datum to make real-time decisions to maintain or adjust operations as a job is happening [0032]-[0035], [0037].

Regarding claim 8:  The method further comprising using the generated sensor datum to determine a proper isolation of well bore zones [0038].

Regarding claim 10:  The method further comprising using the generated sensor datum at the end of a job as a reference to compare to another job [0034].

Regarding claim 11:  Wherein the downhole event comprises an event selected from the group consisting of fractures due to fracking, burst discs rupturing, packers setting, casing breaching, seismic activity due to fracking, and a combination thereof [0022].

Regarding claim 12:  Frosell discloses a sensor device 122/128 for monitoring an internal operational state of a wellhead equipment 110 and downhole activity [0022], the sensor device used with a user device 132 in communication with the sensor device via a communications network [0031], the sensor device mounted or mountable on the wellhead equipment Fig 1, the sensor device comprising:
(a) more than one vibration sensor 122a-f – [0024]-[0029] for generating an electronic sensor signal in response to a vibration of the wellhead equipment;
(b) a sensor communication device for transmitting electronic signals to the user device via the communications network [0033], [0034];
(c) a processor 128 operatively connected to the vibration sensor, the sensor communication device, and a sensor memory 208 – [0031] comprising a non- transitory computer readable medium storing a set of instructions executable by the sensor processor to implement a method comprising the steps of:
(1) generating a sensor datum based on the electronic sensor signal generated by the vibration sensor [0033], [0034]; and 
(ii) transmitting an electronic data signal for the generated sensor datum via the communications network to the user device, using the sensor communication device [0031]. 

Regarding claim 13:  Wherein the step of transmitting the electronic data signal is performed in real time relative to the step of generating the sensor datum [0032].

Regarding claim 14:  Wherein:
(a) the method further comprises storing the generated sensor datum in the sensor memory [0032]; and
(b) the electronic data signal is generated based on the sensor datum stored in the sensor memory [0032].

Regarding claim 15:  Wherein:
(a) the method further comprises receiving, at the sensor device, a query from the user device via the communications network [0034]; and
(b) the step of transmitting the electronic data signal is responsive to receiving the query [0034].

Regarding claim 16:  Frosell discloses a sensor device 122/128 comprising more than one vibration sensor 122a-f – [0024]-[0029] for monitoring an internal operational state of a wellhead equipment 110 and downhole activity [0022], the sensor device for being retrofit to a well monitoring system Fig 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frosell in view of Themig (US 2015/0107829).

Frosell discloses that the downhole activity can be the actuation of a sliding sleeve that results the formation of a unique shock wave that is felt at the surface [0022], [0036].  Frosell also discloses that the downhole tools in the described method can be stimulation tools [0021].
Frosell discloses all of the limitations of the above claim(s) except for the method further comprising pumping fracturing fluid into the well bore.
Themig discloses a method for monitoring downhole operations Abstract.  These operations can include the actuation of a sliding sleeve 22/62 to an open position to allow fracturing fluid to be pumped into the wellbore [0007], [0028], [0036].  The actuation of the sliding sleeve emits an oscillation detectable at the surface [0049]-[0051].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the stimulation tool of Frosell could be a fracturing valve and thus the method would have included pumping fracturing fluid into the wellbore, as suggested by Themig.  The use of the system and method of Frosell in a fracturing operation would have resulted in the predictable result of being able to positively identify when the sliding sleeve or tool was opened thus altering the operator to when the fracturing process can begin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/29/2022